       Case 2:19-cv-04535-JAT Document 22 Filed 04/27/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Craig S Poston,                                  No. CV-19-04535-PHX-JAT
10                  Plaintiff,                        ORDER
11   v.
12   Commissioner        of      Social   Security
     Administration,
13
                    Defendant.
14
15         Pending before the Court is a stipulation of the parties that Plaintiff be awarded

16   attorney’s fees under the Equal Access to Justice Act (“EAJA”). In the stipulation, the

17   Government states: “This stipulation constitutes a compromise settlement of Craig S.
18   Poston’s request for EAJA attorney fees, and does not constitute an admission of liability

19   on the part of Defendant under the EAJA or otherwise.” (Doc. 21 at 2).

20         The Ninth Circuit Court of Appeals has explained:
21         Pursuant to the EAJA, we are required to award [Plaintiff] fees and other
           expenses incurred in connection with his civil action unless we find that the
22         position of the United States was “substantially justified” or that special
           circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A).
23
           The test for determining whether the Secretary’s position was substantially
24         justified under the EAJA is whether the position had a reasonable basis in
           both law and fact—that is, whether it was justified “to a degree that could
25         satisfy a reasonable person.” Pierce v. Underwood, 487 U.S. 552, 565
           (1988); see also Barry v. Bowen, 825 F.2d 1324, 1330 (9th Cir. 1987). The
26         burden is on the Secretary to prove that his position was substantially
           justified. Id.
27
     Russell v. Sullivan, 930 F.2d 1443, 1445 (9th Cir. 1991).
28
           The Government’s failure to oppose fees but simultaneously disclaim Plaintiff’s
       Case 2:19-cv-04535-JAT Document 22 Filed 04/27/20 Page 2 of 2



 1   entitlement to fees, puts the Court in a difficult position. This case was remanded by
 2   stipulation of the parties (Docs. 18 and 19), and this Court has never evaluated either
 3   party’s positions.
 4          Nonetheless, applying the test as articulated in Russell, the Court finds that the
 5   Government has failed to prove that its position was substantially justified. 930 F.2d at
 6   1445. Accordingly, the Court finds that Plaintiff is entitled to fees. Therefore,
 7          IT IS ORDERED granting the stipulation (Doc. 21) such that fees and expenses in
 8   the amount of $7,585.00 as authorized by 28 U.S.C. § 2412, and costs in the amount of $0
 9   as authorized by 28 U.S.C. § 1920 are awarded subject to the terms of the Stipulation.
10          IT IS FURTHER ORDERED that if, after receiving this Order, the Commissioner:
11   (1) determines upon effectuation of this Order that Plaintiff does not owe a debt that is
12   subject to offset under the Treasury Offset Program, and (2) agrees to waive the
13   requirements of the Anti-Assignment Act, then the check for the fees awarded herein will
14   be made payable to Plaintiff’s attorney. However, if there is a debt owed under the Treasury
15   Offset Program, the Commissioner cannot agree to waive the requirements of the Anti-
16   Assignment Act, and any remaining Equal Access to Justice Act fees after offset will be
17   paid by a check made out to Plaintiff but delivered to Plaintiff’s attorney.
18          Dated this 27th day of April, 2020.
19
20
21
22
23
24
25
26
27
28


                                                  -2-
